Case 1:18-cv-00914-RGA Document 94 Filed 08/13/20 Page 1 of 3 PageID #: 6863




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 HUVEPHARMA EOOD and
 HUVEPHARMA, INC.,

                       Plaintiffs/Counterclaim
                       Defendants,                  CIVIL ACTION NO. 18-914-RGA

                v.

 E. I. DU PONT DE NEMOURS AND
 COMPANY, DUPONT INDUSTRIAL
 BIOSCIENCES USA, LLC, DANISCO USA,
 INC. and DANISCO US, INC.

                       Defendants/Counterclaim
                       Plaintiffs.



                                  JOINT STATUS REPORT

       Pursuant to the Court’s Order dated August 21, 2019 (D.I. 90), the parties, by and through

their undersigned counsel, submit this Joint Status Report.

       By way of background, Plaintiffs Huvepharma EOOD and Huvepharma, Inc. (“Plaintiffs”)

filed an amended complaint against Defendants E. I. Du Pont de Nemours and Company, DuPont

Industrial Biosciences USA, LLC, Danisco USA, Inc. and Danisco US, Inc. (collectively

“Defendants”) asserting U.S. Patent Nos. 7,026,150; 7,312,063; and 8,455,232 (collectively

“Patents-in-Suit”) (D.I. 23). On July 25, 2019, the United States Patent Trial and Appeal Board

(“PTAB”) instituted Inter Partes Review (“IPR”) proceedings against each of the Patents-in-Suit,

Associated British Foods PLC v. Cornell Research Foundation, Inc., IPR2019-00578, IPR2019-

00580, and IPR2019-00581 (“IPR proceedings”).          On August 21, 2019, the Court granted

Defendants’ motion to stay this proceeding pending the IPR proceedings (D.I. 89), and issued an
Case 1:18-cv-00914-RGA Document 94 Filed 08/13/20 Page 2 of 3 PageID #: 6864




order administratively closing the case and requesting that the parties promptly notify the Court

when the IPR proceedings have been resolved (D.I. 90).

        The parties report that on July 23, 2020, the PTAB issued final written decisions finding

all of the claims asserted against Defendants in this proceeding unpatentable (“PTAB decisions”).

Plaintiffs represent that Cornell Research Foundation, Inc. plans to appeal the PTAB Decisions.

Accordingly, the parties agree that the Court’s Order staying this proceeding should remain in

place until after the time for any appeal of the PTAB decisions has run, or if an appeal is filed,

until the appeal is resolved, at which time the parties shall promptly notify the Court to address the

stay.



Dated: August 13, 2020

 BAYARD, P.A.                                         BALLARD SPAHR LLP

 /s/ Stephen B. Brauerman                             /s/ Brittany M. Giusini
 Stephen B. Brauerman (No. 4952)                      Beth Moskow-Schnoll (No. 2900)
 600 N. King Street, Suite 400                        Brittany M. Giusini (No. 6034)
 P.O. Box 25130                                       Brian S.S. Auerbach (No. 6532)
 Wilmington, DE 19899                                 919 N. Market Street, 11th Floor
 Tel.: (302) 655-500                                  Wilmington, DE 19801-3034
 Fax: (302) 658-6395                                  Tel: (302) 252-4465
 sbrauerman@bayardlaw.com                             Fax: (302) 252-4466
 sbussiere@bayardlaw.com                              moskowb@ballardspahr.com
                                                      giusinib@ballardspahr.com
 OF COUNSEL:

 Ajit Vaidya                                          OF COUNSEL:
 Richard E. Parke
 Ken Sheets                                           Robert R. Baron, Jr.
 KENEALY VAIDYA LLP                                   Marc S. Segal
 3000 K. Street, NW                                   Ballard Spahr LLP
 Suite 200                                            1735 Market Street, 51st Floor
 Washington, DC 20007                                 Philadelphia, PA 19103
 (202) 748-5902                                       (215) 665-8500
                                                      baron@ballardspahr.com
 Attorneys for Plaintiffs                             segalm@ballardspahr.com



                                                  2
Case 1:18-cv-00914-RGA Document 94 Filed 08/13/20 Page 3 of 3 PageID #: 6865




                                         Alan White
                                         999 Peachtree Street, Suite 1000
                                         Atlanta, GA 30309
                                         (678) 420-9300
                                         whiteda@ballardspahr.com

                                         Attorneys for Defendants




                                     3
